DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “the bead core being shaped like a hexagon”.  It is unclear which shapes are considered “like a hexagon” and which shapes are considered unlike a hexagon. One way to overcome this rejection is changing to --the bead core has a hexagon shape--. 
Claim 2 recites “a curved line projecting toward the inner side in the tire radial direction in the tire meridian cross-section”.  It is unclear how many curved lines are required in claim 2 since claim 1 and claim 2 each requires a curved line.  One way to overcome this rejection is to cancel claim 2 and accept the allowable subject matter identified below in this office action. 
The remaining claims are rejected because they are dependent claims of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’210 (JP 2000-118210) in view of JP’624 (JP 09-109624).
Regarding claim 1, JP’210 teaches a pneumatic tire comprising a pair of bead portions each provided with a bead core.  The tire is mounted on a 5° taper rim ([Symbol font/0x61]) and β = 4 degrees with respect to the tire axial direction.  
While JP’210 does not show a hexagonal bead core, it would have been obvious to one of ordinary of skill in the art before the effective filing date of the claimed invention to provide the tire of JP’210 with a hexagonal bead core because official notice is taken a hexagonal bead core in a pneumatic tire is well-known/conventional. 
FIG. 1 of JP’210 shows a bead portion comprising a bead base portion, a toe portion, a heel portion, and a back surface portion.  The heel portion is connected to the back surface portion with a curve (arc portion). 
JP’210 does not disclose the bead base portion having a curved line projecting toward an inner side in the tire radial direction in the tire meridian cross-section.  However, JP’624 teaches a pneumatic tire comprising a protrusion 11 at a bead bottom surface 10 to improve the resistance of rim displacement without lowering rim assembly workability (FIG. 1-FIG. 3 and abstract).  FIG. 1 illustrates a protrusion 11 located at a center region of the bead bottom surface 10 and extending in the axial width direction that substantially corresponds to the axial width ends of the bead core 2.  FIG. 3 illustrates the protrusion having a curved line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’210 with a bead base portion having a curved line projecting toward an inner side in the tire radial direction in the tire meridian cross-section since JP’624 teaches a pneumatic tire comprising a protrusion 11 having a curved line located at a central region of a bead bottom surface 10 to improve the resistance of rim displacement without lowering rim assembly workability. 
Regarding claim 2, the tire of JP’210 in view of JP’624 would satisfy the claimed limitation since FIG. 1 of JP’624 illustrates the protrusion 11 located at a center region of the bead bottom surface 10 and extending in the axial width direction that substantially corresponds to the axial width ends of the bead core 2 and width a = 40%-80% length W. 
Regarding claim 3, the tire of JP’210 in view of JP’624 would satisfy the claimed limitation since JP’210 teaches [Symbol font/0x61] =5° and extending in a straight line towards the axial width direction resulting in “projecting toward the inner side in the tire radial direction”. 
Regarding claim 5, the claimed limitation is rendered obvious because official notice is taken that it is well-known in the tire art to provide to mount a tire on a rim wherein a rim diameter is equal to a tire inner diameter.
Regarding claim 6, the claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 of JP’624 illustrates the protrusion located at a center region of the bead bottom surface and extending in the axial width direction with width a = 40%-80% the length W and a protrusion height t = 0.2-0.4 mm.
Regarding claim 7, JP’210 is silent to a compression ratio.  However, the tire of JP’210 satisfying the claimed compression ratio would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the resulting tire of JP’210 in view of JP’624 would be a substantially identical tire to the present invention.  It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. (MPEP 2112.01).  
 Regarding claim 8, the tire of JP’210 having a hexagonal bead core renders the claimed limitation obvious since a radially outer end of the arc portion in FIG. 1 of JP’210 is located at a radial position which corresponds to a bead core bottom and the claimed “connection portion” reads on a region that is just above the radially outer end of the arc portion and official notice is taken that it is well-known/conventional in the tire art to orientate a hexagonal bead core such that the widest portion of the hexagonal bead core extends in the axial width direction and is centered in a tire radial direction of the bead core.  
Regarding claim 12, the claimed CW/CH ratio in the tire of JP’210 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since official notice is taken a pneumatic tire having a bead core satisfying CW/CH=1 is well-known/conventional. 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’210 (JP 2000-118210) in view of JP’624 (JP 09-109624), as applied to claim 1, and further in view of JP’327 (JP 2000-198327).
Regarding claim 4, JP’210 does not disclose a position in the tire width direction of an outermost projection portion is between a position in the tire width direction of a center of the bead core bottom in the tire width and a position in the tire width direction of a tire width direction outer end portion of the bead core bottom.  This claimed limitation in the tire of JP’210 in view of JP’624 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because JP’624 teaches a pneumatic tire comprising a protrusion 11 having a curved line located at a central region of a bead bottom surface 10 to improve the resistance of rim displacement without lowering rim assembly workability and JP’327 teaches a pneumatic tire comprising a bead portion and L/W ranges from 0.45 to 0.60 to optimize a fitting pressure with a rim ([0001]). 
Regarding claim 12, JP’210 does not recite 1.0 ≤ (CW/CH) ≤ 1.5. However, this claimed relationship in the tire of JP’210 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’327 teaches a bead core having a cross-sectional ratio (Cw/Ch) is from 0.33 to 2.5 and discloses the bead core may have a hexagon shape for good bead and rim engagement (optimizing fitting pressure) and preventing damage to the bead ([0005] and abstract). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’210 (JP 2000-118210) in view of JP’624 (JP 09-109624), as applied to claim 1, and further in view of CN’291 (CN 106585291) and Honbo et al. (US 6,276,417).
JP’210 does not recite the claimed toe portion.  However, CN’291 teaches a pneumatic tire comprising a bead portion having a toe portion that projects toward the inner side of the bead base portion in the tire radial direction.  The claimed toe side bent portion reads on the portion formed by angle [Symbol font/0x61]1 (FIG. 4) for the benefits of increasing friction between the rim and the bead and obtain good tire-rim engagement even under low tire pressure, high load with sharp turn running conditions.  Honbo et al. teaches a pneumatic tire comprising a bead toe portion with a bent portion that is located axially inside of the “core lower inner end portion position in the tire width direction”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’210 with the specific toe portion as claimed to obtain the known and predictable results of good tire-rim engagement as disclosed by CN’291 and providing the bent portion in a known location; such as, FIG. 1 of Honbo et al. yields predictable results. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP’210 (JP 2000-118210) in view of JP’624 (JP 09-109624), as applied to claim 1, and further in view of JP’934 (JP 2006-224934).
Regarding claim 10, JP’210 does not recite: (BW x 0.54) ≤ CW ≤ (BW x 0.58).  However, this claimed limitation in the tire of JP’210 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because JP’934 teaches CT of the bead core 5a is 45 to 70% with respect to the bead width BT ([0048]) which completely encompasses the claimed range.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP’210 (JP 2000-118210) in view of JP’624 (JP 09-109624), as applied to claim 1, and further in view of Obora et al. (US 2006/0189237).
Regarding claim 11, the claimed limitation in the tire of JP’210 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’210 teaches a tire size of 225/60R16 with a width of the bead base of 17 mm or more [0013], [0014] and Obora et al. teaches a tire size: 225/60R16 wherein the load is 5.50 kN. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP’210 (JP 2000-118210) in view of JP’624 (JP 09-109624), as applied to claim 1, and further in view of JP’715 (JP 10-230715).
Regarding claim 13, JP’210 teaches a carcass ply which corresponds to the claimed “reinforcing layer”.  JP’210 does not discloses the distance from the center of the bead core bottom to a surface of the cord member portion of the reinforcing layer (carcass ply).  However, JP’715 teaches a pneumatic tire comprising a carcass ply 3 and a bead portion having a bead core (FIG. 1-FIG. 3).  JP’715 teaches 0.1 x D < C < 0.3 x D to improve bead durability (abstract) and discloses a bead height D = 11.5 mm ([0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’210 with the claimed distance between 2.0 mm and 3.5 mm since  JP’715 teaches 0.1 x D < C < 0.3 x D and a bead height D = 11.5 mm for bead durability. 
Prior Art of Interest
JP 2011-235783, US 2006/0289103, JP 2003-320805, JP 2005-193868, JP 2005-193750
Allowable Subject Matter
Amending claim 1 to include: --the curved line extends continuously from the core lower inner portion position to the core lower outer end portion position in the bead base portion-- and the subject matter of claim 6 is indicated as allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to render obvious the specific curved line and the specific diameter relationship between a bead portion of a tire and a rim as required by claim 6 in combination with the subject matter of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/02/2022